Name: Council Regulation (EEC) No 545/93 of 8 March 1993 extending the provisional anti-dumping duty on imports of certain seamless pipes and tubes, of iron or non-alloy steel, originating in former Czechoslovakia, Hungary, Poland and the Republic of Croatia
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 11 . 3 . 93 Official Journal of the European Communities No L 58/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 545/93 of 8 March 1993 extending the provisional anti-dumping duty on imports of certain seamless pipes and tubes, of iron or non-alloy steel, originating in former Czechoslovakia, Hungary, Poland and the Republic of Croatia Whereas the exporters have raised no objections,THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2423/88 of 11 July 1988 on protection against dumped or subsi ­ dized imports from countries not members of the Euro ­ pean Economic Community ('), and in particular Article 11 thereof, Having regard to the proposal from the Commission, Whereas Commission Regulation (EEC) No 3296/92 (2), imposed provisional anti-dumping duties on imports of certain seamless pipes and tubes, of iron or non-alloy steel, originating in former Czechoslovakia, Hungary, Poland and the Republic of Croatia ; Whereas examination of the facts has not yet been completed and the Commission has informed the expor ­ ters known to be concerned of its intention to propose an extension of the validity of the provisional duty for an additional period of two months ; HAS ADOPTED THIS REGULATION : Article 1 Subject to Articles 11 , 12 and 14 of Regulation (EEC) No 2423/88, the provisional anti-dumping duty imposed by Commission Regulation (EEC) No 3296/92 is hereby extended for a period of two months. It shall cease to apply if, before the expiry of that period, the Council adopts definitive measures of the proceeding is termi ­ nated under Article 9 of Regulation (EEC) No 2423/88 . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 March 1993 . For the Council The President N. HELVEG PETERSEN (') OJ No L 209, 2. 8 . 1988, p. 1 . (2) OJ No L 328, 14. 11 . 1992, p . 15.